This was an information in the district court of Tillman county, against Charley Crane, J.F. Handley, and R.H. Selsor, in which the defendants were charged with a conspiracy to violate provisions of the prohibitory liquor law. The defendants were tried jointly before a jury, which returned a verdict finding them guilty as charged in the information, and leaving their punishment to be fixed by the court. Motion for new trial was duly filed and overruled, and the court pronounced judgments and sentenced the defendant Crane to pay a fine of $500 and imprisonment in the penitentiary for a term of one year. The defendant Handley was sentenced to pay a fine of $10,000 and imprisonment in the penitentiary for a term of two years. The defendant Selsor was sentenced to pay a fine of $200. To reverse the judgments, they appeal.
The information in substance charges that in Tillman county, on or about the 13th day of June, 1925, the defendants did unlawfully, willfully, corruptly, and feloniously combine, confederate, and agree together, and with each other and divers other persons unknown, to engage in the business of manufacturing whisky, and *Page 349 
further alleges overt acts in pursuance of the conspiracy. This is a companion case to that of Curtis Taylor v. State,38 Okla. Cr. 350, 261 P. 978, this day decided. The record in this case is the same as the record in that case, so far as the jurisdiction of the trial court is concerned.
Upon the authority of that case, the judgments herein appealed from are reversed.
DAVENPORT, J., concurs.
EDWARDS, J., concurs in conclusion.